UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Market Neutral Fund Semiannual Report June 30, 2011 > For the six months ended June 30, 2011, Vanguard Market Neutral Fund returned more than 7%, handily outperforming 3-month Treasury bills and the average return of peer funds. > The advisors quantitative stock-selection models performed well in most sectors, particularly in consumer discretionary. > The funds strong six-month return marked a break from a period of struggle in the aftermath of the financial crisis. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisor
